DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second -paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 depends on claim 1 which states the first one or more cavities configured for anchoring; however, claim 3 states the mesh is for repositioning. Is the mesh 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1, 2, 3, 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Phan et al. (2001/0041320).
Phan discloses a removable mesh dental positioning appliance (figures 1-10) comprising: a shell (e.g. 100) having a first one or more cavities configured to fit over one or more anchoring teeth (e.g. all of the shells are designed to fit over teeth) and a second  one or more cavities configured to fit over one or more teeth for repositioning (e.g. shells that are repositioning teeth), wherein the first one or more cavities is configured hold the shell in place as the shell applies repositioning forces on the one or more teeth for repositioning, wherein the first one or more cavities includes a mesh material (e.g. see claim 16; [0010]; [0022]) shaped to conform to one or more of an occlusal, buccal and lingual surface of the one or more anchoring teeth; wherein the mesh material includes one or more portions oriented in a first direction and one or more portions oriented in a second direction (e.g. lattices/mesh), wherein the one or more portions oriented in the first direction and the one or more portions oriented in the second direction cross one another, wherein at least a portion of the mesh material is coated (e.g. mesh/lattice is embedded/coated [0010]));  the mesh material is formed to provide a resilient functionality sufficient to move the one or more teeth for repositioning/anchoring ([0022]); the one or more teeth for repositioning are to be moved during a treatment period or stabilized via the removable mesh dental positioning appliance (e.g. appliance 100; [0010]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan et al.  as applied to claim 1 above, and further in view of Eisermann et al. (2002/0123750). 
Phan discloses the invention substantially as claimed except for the mesh material is a shape memory material or woven; however, Eishermann teaches an implant using a mesh material made from metallic material (steel, alloys, Ti, Ti alloys, Ni-Ti, see [0036]) that is interwoven with non-metallic fibers/wires ([0036], [0009]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the mesh of Phan by providing the mesh with wires/fibers as taught by Eishermann in order to add extra strength, stability and as a tension band. Furthermore, the material is resistant to fatigue, stress shielding and loads that are typically applied to the bone/teeth. 

Claims 8, 10, 11, 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan et al. in view of M. E. Grossberg (3,211,143). 
	Phan discloses a removable mesh dental positioning appliance (as addressed above) comprising: a shell having a first one or more cavities configured to fit over one or more anchoring teeth and a second one or more cavities configured to fit over one or more teeth for repositioning, wherein the first one or more cavities includes a mesh material to support the shell in place and wherein the mesh material includes one or more wires oriented in a first direction and one or more wires oriented in a second direction, wherein the one or more wires oriented in the first direction and the one or more wires oriented in the second direction cross one another, but silent about the mesh material is shaped to conform to an occlusal, buccal and lingual surface of the one or more anchoring teeth; however, Grossberg teaches a removable dental appliance including a reinforcing member 17’ (metal or fabric gauze/mesh) that is shaped to conform to occlusal, buccal and lingual surface of the teeth (col. 4, lines 20-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the appliance of Phan by providing the mesh that conforms to all sides of the appliance in order to provide reinforcing properties to the appliance to make the appliance less subject to being bitten through by the user, thus more efficient repositioning teeth. Regarding bonding at junctions of the mesh wires, it is noted that mesh are either woven, bonded or tightly holding together are known in the art to keep the wires in place. Thus, doing so would be within person of the ordinary skill in the art to keep the mesh wires together in place. Regarding claim 26 the mesh material includes an inner surface (e.g. surface facing tooth sides) configured to be positioned on the occlusal, buccal and lingual surfaces of the one or more anchoring teeth, wherein the shell includes a polymeric coating on an outer surface of the mesh material opposite the inner surface.
Claims 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan et al. in view of M. E. Grossberg.  as applied to claim 1 above, and further in view of Eisermann et al. (2002/0123750). 
Phan/Grossberg discloses the invention substantially as claimed except for the mesh material includes titanium or nickel; however, Eishermann teaches an implant using a mesh material made from metallic material (steel, alloys, Ti, Ti alloys, Ni-Ti, see [0036]) that is interwoven with non-metallic fibers/wires ([0036], [0009]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the mesh of Phan by providing the mesh with wires/fibers as taught by Eishermann in order to add extra strength, stability and as a tension band. Furthermore, the material is resistant to fatigue, stress shielding and loads that are typically applied to the bone/teeth. 
Claims 22, 23, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan et al. as applied to claim 1 above and further in view of M. E. Grossberg (3,211,143). 
Phan discloses the invention substantially as claimed except for the mesh material conforms to one of the lingual, buccal and occlusal surface of the teeth; however, Grossberg teaches a dental device including reinforcing element (e.g. 17) on an occlusal wall of the device (fig. 7) or on multiple sides (fig. 9) and the mesh inner surface configured to be positioned on any desired surface. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the device of Phan by providing the mesh material on one or multiple sides of the appliance as taught by Grossberg in order to provide reinforcing support where needed for effective dental treatment. Regarding claim 24, the metallic mesh material is embedded on the whole appliance thus placed between two adjacent teeth. 
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan et al. in view of M. E. Grossberg as applied to claim 8 above and further in view of Eishermann (20020123750). 
Phan discloses the invention substantially as claimed except for the mesh includes non- metallic wires incorporated with metallic wires; however, Eishermann teaches Eishermann teaches a mesh material made from metallic material (steel, alloys, Ti, Ti alloys, Ni-Ti, see [0036]) that is interwoven with non-metallic fibers/wires ([0036], [0009]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Phan/Grossberg by providing the mesh with non-metallic wires/fibers as taught by Eishermann in order to add extra strength, stability and as a tension band. Furthermore, the material is resistant to fatigue, stress shielding and loads that are typically applied to the bone/teeth. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772